Case 2:21-cr-00001-WFN           ECF No. 29   filed 05/03/21   PageID.110 Page 1 of 4



 1 Stephen R. Hormel
 2 Hormel Law Office, L.L.C.
   17722 East Sprague Avenue
 3 Spokane Valley, WA 99016
   Telephone: (509) 926-5177
 4
   Facsimile: (509) 926-4318
 5
                               UNITED STATES DISTRICT COURT
 6
                              EASTERN DISTRICT OF WASHINGTON
 7                              (HONORABLE JOHN T. RODGERS)

 8   UNITED STATES OF AMERICA,                  )
 9                                              )       2:21-CR-001-WFN
                 Plaintiff,                     )
10      vs.                                     )       MEMORANDUM IN SUPPORT
11
                                                )       OF RELEASE FROM CUSTODY
     PETER J. YEAGER,                           )       PENDING TRIAL
12                                              )
                 Defendant.                     )
13
                                                )
14
              PETER J. YEAGER, through counsel, Stephen R. Hormel for Hormel Law
15

16   Office, LLC, submits the following memorandum in support of motion to set

17   conditions of release pending trial.
18
              This Court set a hearing on Mr. Yeager’s request for conditions of release
19
     for Tuesday, May 4, 2021. The Court also ordered a supplemental pretrial
20

21   services report (PTSR). (ECF No. 27). The United States Probation Office has
22
     submitted the supplemental PTSR. (ECF No. 28).
23
              Based on the residential plan submitted to the Court and to US Probation,
24

25   the pretrial services report concludes “conditions of release can be fashioned that

26

27   Memorandum in Support of Order
     Setting Conditions of Release
                                                    1
Case 2:21-cr-00001-WFN           ECF No. 29   filed 05/03/21   PageID.111 Page 2 of 4



 1   would reasonably assure further court appearances and address danger to other
 2
     persons or the community. Id. at 4.
 3
             Mr. Yeager’s first cousin, Kyle Johnson, lives and works in Wenatchee,
 4

 5   Washington. Mr. Johnson’s address and number has been provided to the USPO
 6
     Patrick Dennis. Mr. Johnson indicated he will allow Mr. Yeager and his mother to
 7
     reside with his family in Wenatchee, Washington “as long as needed.” Id. at 2.
 8

 9           Mr. Yeager’s mother, Pauline Yeager, lives in California. She will be

10   relocating to Wentachee to help supervise her son and transport him to
11
     expert/medical appointments and to court should the Court set conditions of
12
     release. The PTSR confirmed that she is available to relocate to Wenatchee and
13

14   help care for Mr. Yeager’s medical and court requirements. Id. Mr. Johnson and
15   Ms. Yeager will attend tomorrow’s court hearing by video conference.
16
             Dr. Paul Connor will be visiting Mr. Yeager at the Seatac Federal Detention
17

18   Center to conduct a complete battery of neuropsychological tests on Friday, May

19   7, 2021. Ms. Yeager will not arrive to Washington until Tuesday, May 11, 2021.
20
             Due to these circumstances, it is requested that the Court set a time on
21
     Tuesday, May 11, 2021, for Mr. Yeager’s released. and require that he be released
22

23   to either Pauline Yeager or Kyle Johnson, should the Court set conditions of

24   release.1
25

26
             1
                 Ms. Yeager should know her travel plans before the hearing.
27   Memorandum in Support of Order
     Setting Conditions of Release
                                                   2
Case 2:21-cr-00001-WFN           ECF No. 29   filed 05/03/21   PageID.112 Page 3 of 4



 1           Counsel has prepared the administrative form 199C. Mr. Yeager has read
 2
     the form by video conference last week. Counsel has advised Mr. Yeager of the
 3
     significance of the form. Counsel requests that the Court allow counsel to sign the
 4

 5   form on Mr. Yeager’s behalf, upon receiving authorization to do so at the hearing.
 6
             Suggested Special Condition 7 restricts Mr. Yeager the residence at all
 7
     times, with some exceptions. (ECF No. 28 at 5). It is requested that the Court
 8

 9   permit Mr. Yeager up to two hours a day to exercise outside the home, including

10   taking walks, so long has he does not travel more than a certain distance from the
11
     residence, or the allow such outdoor exercise at the discretion of the United States
12
     Probation Office. This is important to Mr. Yeager’s ability to maintain his mental
13

14   health.
15           Suggested Special Condition 8 restricts Mr. Yeager’s travel to Eastern
16
     Washington. Id. It is requested that the Court allow travel to Western
17

18   Washington. Mr. Yeager’s appointments for the psychiatric evaluation will likely

19   take place in Western Washington.
20
             Based on the foregoing, it is requested that the Court set conditions of
21
     release as set forth by the US Probation Office in the PTSR. (ECF 28 at 4-6).
22

23

24

25

26

27   Memorandum in Support of Order
     Setting Conditions of Release
                                                   3
Case 2:21-cr-00001-WFN           ECF No. 29   filed 05/03/21   PageID.113 Page 4 of 4



 1           Dated: May 3, 2021.
 2
                                          Respectfully Submitted,
 3

 4
                                          s/ Stephen R. Hormel
 5                                        WSBA #18733
                                          Hormel Law Office, L.L.C.
 6
                                          17722 East Sprague Avenue
 7                                        Spokane Valley, WA 99016
                                          Telephone: (509) 926-5177
 8                                        Facsimile: (509) 926-4318
 9                                        Email: steve@hormellaw.com

10

11
                                      CERTIFICATE OF SERVICE

12           I hereby certify that on May 3, 2021, I electronically filed the foregoing
13
     with the Clerk of the Court using the CM/ECF System which will send
14
     notification of such filing to the following: Dominique Park, Assistant United
15

16   States Attorney.

17

18
                                          s/ Stephen R. Hormel
19                                        WA 18733
20

21

22

23

24

25

26

27   Memorandum in Support of Order
     Setting Conditions of Release
                                                   4
